DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 were cancelled by preliminary amendment.1 Claims 15-34 were added and are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-21 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieselblad (US 2015/0080811).2	Regarding claim 15, Wieselblad teaches a dose setting mechanism for a medicament delivery device, the dose setting mechanism comprising: 	a tubular member having a longitudinal track (paragraph 0045: medicament container 85); 	a dose drum that is coaxial with the tubular member and axially and rotationally movable relative to the tubular member (paragraph 0046: piston plunger 20); and 	a stop member that is axially movable relative to the tubular member and rotationally locked relative to the tubular member (paragraph 0048: protrusions 66), 	wherein the stop member has an axially slaved connection with the dose drum, wherein the stop member comprises a track follower in engagement with the longitudinal track (paragraph 0046).	Regarding claim 16, Wieselblad teaches the dose drum has a threaded connection with the tubular member (paragraph 0046).	Regarding claim 17, Wieselblad teaches the track follower is a radial protrusion in engagement with the longitudinal track such that rotational movement of the dose drum causes a rotationally locked axial movement of the stop member relative to the tubular member (paragraph 0046).	Regarding claim 18, Wieselblad teaches a length of the tubular member is defined by a distance between an initial position of the track follower relative to the longitudinal track and a distal end wall of the longitudinal track (paragraph 0046).	Regarding claim 19, Wieselblad teaches the stop member is in the axially slaved connection between the initial position and the distal end wall (paragraph 0046).	Regarding claim 20, Wieselblad teaches abutment of the track follower against the distal end wall prevents the dose drum from further axial displacement (paragraph 0046).	Regarding claim 21, Wieselblad teaches a dose drum follower and a dose blocker sleeve, wherein the dose drum follower is axially and rotationally connected to the dose drum (paragraph 0046).	Regarding claim 34, Wieselblad teaches rotational movement of the dose drum relative to the tubular member causes a maximum axial displacement of the stop member, relative to the tubular member (paragraph 0046).
Allowable Subject Matter
Claims 22-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Preliminary Amendment dated 11/21/19.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.